Per Curiam:
The appellant was convicted in the Domestic Relations Court before one of the city magistrates in the borough of Brooklyn, of violation of section 494 of the Penal Law (as added by Laws of 1910, chap. 699), which reads:
*431“ § 494. [Punishment of parents, guardians or other persons for contributing to the delinquency and offenses of children.] 1. A parent, guardian or other person having custody of a child actually or apparently under sixteen years of age, who omits to exercise reasonable diligence in the control of such child to prevent such child from becoming guilty of juvenile delinquency as defined by statute, or from becoming adjudged by a children’s court in need of the care and protection of the State as defined by statute, or who permits such a child to associate with vicious, immoral or criminal persons, or to grow up in idleness, or to beg or solicit alms, or to wander about the streets of any city, town or village late at night without being in any lawful business or occupation, or to furnish entertainment for gain upon the streets or in any public place, or to be an habitual truant from school, or to habitually wander around any railroad yard or tracks, to enter any house of prostitution or assignation, or any place where gambling is carried on, or any gambling device is operated, or any policy shop, or to enter any place where the morals of such child may be endangered or depraved or may be likely to be impaired, and any such person or any other person who knowingly or wilfully is responsible for, encourages, aids, causes, or connives at, or who knowingly or willfully does any act or acts to produce, promote or contribute to the conditions which cause such child to be adjudged guilty of juvenile delinquency, or to be in need of the care and protection of the State, or to do any of the acts hereinbefore enumerated, shall be guilty of a misdemeanor.”
Upon appeal the judgment of conviction was affirmed in the County Court of Kings county and defendant appeals.
We conclude that the evidence before the magistrate did not warrant the conviction of the defendant. The crime specified in the statute involves actual or threatened juvenile delinquency or truancy on the part of the child. The boy, eleven years of age, was not a truant within the meaning of the statute nor was there any evidence of delinquency present or prospective. Therefore, there was no evidence of lack of reasonable diligence on the part of the defendant, the father of the child, to prevent such delinquency or truancy. It appears that the boy has never attended school, but has *432been regularly instructed at home by his mother, an educated woman who had practical experience as a teacher. His instruction is conducted by regular system, of which the mother keeps a record. The hours of study, the course of the teaching and the regulation of holidays and vacations appear to be in accordance with those in the authorized schools for children of his age. Upon the whole case we think the judgment of conviction is erroneous, which conclusion is shared by the learned district attorney.
The judgment of the County Court of Kings county affirming judgment of conviction of the City Magistrates’ Court (Domestic Relations Court), borough of Brooklyn, city of New York, should be reversed, and defendant discharged.
Jenks, P. J., Mills, Blackmar, Kelly and Jaycox, JJ., concur.
Judgment of the County Court of Kings county affirming judgment of conviction of the City Magistrates’ Court reversed, and defendant discharged.